DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022 and 03/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION DEVICE AND TANK,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bullwinkel (US 20130293852 A1) in view of Hardin (US 20150144336 A1).
Regarding claim 1, Bullwinkel teaches a projection device comprising at least one heat source (12, 14) and a heat dissipation module (16-41), wherein the heat dissipation module (16-41) is connected to the at least one heat source (12, 14) and is configured to dissipate heat energy generated by the at least one heat source (12, 14), wherein the heat dissipation module (16-41) comprises a tank (30), at least one radiator ([0024]), at least one cold plate (16, 29), a cooling fluid, and a connection pipe (26, 28, 36), wherein the connection pipe (26, 28, 36) connects the tank (30), the at least one radiator ([0024]), and the at least one cold plate (16, 29), so that the cooling fluid flows in the heat dissipation module (16-41), wherein the tank (30) comprises a level sensor (40) configured to measure a liquid level of the cooling fluid in the tank (30; [0029]).
Bullwinkel does not teach the level sensor to be a pressure sensing device.
Hardin teaches the level sensor being a pressure sensing device ([0071]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bullwinkel with Hardin; because the pressure sensor does not take up too much space in the tank.
Regarding claim 10, Bullwinkel teaches tank (30) comprising an accommodating space and a level sensor (40), wherein the accommodating space is configured to accommodate a cooling fluid; and the level sensor (40) is configured to measure a liquid level of the cooling fluid in the accommodating space ([0029]).
Bullwinkel does not teach the level sensor to be a pressure sensing device.
Hardin teaches the level sensor being a pressure sensing device ([0071]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bullwinkel with Hardin; because the pressure sensor does not take up too much space in the tank.
Regarding claims 2 and 11, the combination of Bullwinkel and Hardin consequently results in the tank (30) having an opening, and the pressure sensing device comprises a pressure sensor (in place of the float sensor) and a level bar, wherein the pressure sensor is disposed at one end of the level bar, and the level bar penetrates through the opening of the tank (30; Fig. 2 of Bullwinkel).
Regarding claims 3 and 12, neither Bullwinkel nor Hardin explicitly teach the tank (30) comprises a level screw disposed at the opening, and another end of the level bar is connected to the level screw.
It is well known in the art at the time of the invention that the level bar is fastened to the opening by push-in/snap-in or by screw mechanism.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to us the screw mechanism; because the screw mechanism is easier to operate over the long term.
Regarding claims 4 and 13, Bullwinkel, as modified by Hardin, further teaches a gravity sensor (cooling fluid/liquid) configured to sense a gravity direction, wherein the level bar is inserted into the tank (30) along the gravity direction (Fig. 2), and the pressure sensor (in place of the float sensor) is disposed below the liquid level of the cooling fluid in the tank (30).
Regarding claims 5 and 14, Bullwinkel, as modified by Hardin, further teaches after the tank (30) is turned over, the level bar is inserted into the tank (30) along a horizontal direction perpendicular to the gravity direction, and the pressure sensor is disposed below the liquid level of the cooling fluid in the tank (30).
Regarding claims 7 and 16, the combination of Bullwinkel and Hardin consequently results in the pressure sensing device comprises a pressure sensor which measures an absolute pressure, a pressure sensor which measures a gauge pressure, or a pressure sensor which measures a differential pressure ([0071] of Hardin).
Regarding claims 8 and 17, Bullwinkel, as modified by Hardin, further teaches when the liquid level in the tank (30) is lower than a predetermined value, the pressure sensing device outputs a low liquid level signal to notify a user to replenish the cooling fluid ([0029]).
Regarding claim 9, Bullwinkel, as modified by Hardin, further teaches the heat dissipation module (16-41) further comprises at least one driving element (24) configured to drive the cooling fluid to flow.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bullwinkel and Hardin and in further view of Koehler (US 20110088480 A1).
Regarding claims 6 and 15, neither Bullwinkel nor Hardin teaches a mounting hole is provided on a sidewall of the tank, and the pressure sensing device comprises a pressure sensor and a back plate, wherein the pressure sensor is disposed at the mounting hole, the back plate is disposed at the sidewall, and the back plate is configured to seal the pressure sensor to the mounting hole of the sidewall.
Koehler teaches a mounting hole is provided on a sidewall of the tank, and the pressure sensing device comprises a pressure sensor (1) and a back plate (47), wherein the pressure sensor (1) is disposed at the mounting hole, the back plate (47) is disposed at the sidewall, and the back plate (47) is configured to seal the pressure sensor (1) to the mounting hole of the sidewall (Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Bullwinkel and Hardin with Koehler; because it allows greater flexibility in placement of the sensor.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20160201943 A1, US 20140320061 A1, US 20120298339 A1, US 20090009727 A1, US 20090234513 A1, US 20050185244 A1, and US 5560344 A, disclose pressure sensor used to measure liquid level.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882